680 S.E.2d 458 (2009)
BORISON
v.
The STATE.
No. A09A0534.
Court of Appeals of Georgia.
June 12, 2009.
Reconsideration Denied July 6, 2009.
McNeill Stokes, Atlanta, for appellant.
Thurbert E. Baker, Atty. Gen., David S. McLaughlin, Asst. Atty. Gen., for appellee.
ADAMS, Judge.
On October 18, 1998, after facing trial on eighty-two counts of criminal activity, Richard L. Borison pleaded guilty in a lengthy, written plea agreement to one count of racketeering under the Georgia RICO Act, eighteen counts of theft by taking, ten counts of theft of services, and seven counts of false statements. All told, he was sentenced to 15 years in prison followed by 15 years probation. On April 21, 2008, Borison moved in the trial court to correct a void sentence. Borison contended that the trial court erred by imposing punishment on the RICO charge as well as the predicate acts. He argued that the sentence is void in that it constitutes double jeopardy in violation of the United States Constitution and the Georgia Constitution. The trial court denied the motion and Borison appeals.
When a criminal defendant pleads guilty to counts of an indictment alleging multiple criminal acts, and willingly and knowingly accepts the specified sentences as to such charged counts, the defendant waives any claim that there was in fact only one act and that the resulting sentences are void on double jeopardy grounds. Carr v. State, 282 Ga.App. 134, 136, 637 S.E.2d 835 (2006). [Borison] knowingly entered into the plea agreement, and having accepted the benefit of such bargain with the State, he now attempts to renege. Public policy and the ends of justice require that he not be allowed to do so.
Turner v. State, 284 Ga. 494, 497(2), 668 S.E.2d 692 (2008). See also Sanders v. State, *459 282 Ga.App. 834, 836(1)(a), 640 S.E.2d 353 (2006).
Judgment affirmed.
BLACKBURN, P.J., and DOYLE, J., concur.